IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs October 21, 2014

              GROVER D. COWART v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Knox County
                 Nos. 49900 & 50934    Mary Beth Leibowitz, Judge


                No. E2014-00700-CCA-R3-CD - Filed January 5, 2015


The Petitioner, Grover D. Cowart, appeals the habeas corpus court’s summary dismissal of
his petition for writ of habeas corpus, or, in the alternative, motion to correct an illegal
sentence pursuant to Tennessee Rule of Criminal Procedure 36.1. On appeal, the Petitioner
contends that (1) the judgments of conviction in Case No. 50934 are void; (2) the judgment
of conviction in Count 1 of Case No. 50934 is too “indefinite and ambiguous” to run
consecutively to his conviction in Case No. 49900; (3) the judgments of conviction in Counts
2 and 3 in Case No. 50934 are too “indefinite, uncertain, and ambiguous” to run
consecutively to Count 4 in Case No. 49900; and (4) the sentences in Case No. 50934 are
expired. Discerning no error, we affirm the summary dismissal of the Petitioner’s petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. K ELLY T HOMAS, JR., J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R., and R OBERT L. H OLLOWAY, J R., JJ., joined.

Grover D. Cowart, Mountain City, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Lacy Wilber, Senior Counsel for
the appellee, State of Tennessee.

                                        OPINION

                            PROCEDURAL BACKGROUND

        The Petitioner was indicted in Case No. 49900 on October 2, 1992. He was
eventually convicted by a jury on Counts 4 and 5 of the indictment, which were especially
aggravated robbery and attempted first degree murder, respectively. On April 24, 1995, the
trial court sentenced the Petitioner to twenty-five years on Count 4 and twenty years on
Count 5. The twenty-year sentence imposed in Count 5 was ordered to run consecutively to
the twenty-five-year sentence imposed in Count 4, resulting in a total effective sentence of
forty-five years.

        On August 1, 1995, in Case No. 50934, the Petitioner pled guilty to aggravated
robbery in Count 1, aggravated robbery in Count 2, and burglary of an automobile in Count
4.1 In the same guilty plea, the Petitioner pled guilty to three separate counts of aggravated
robbery in Case Nos. 50928, 50929, and 50932.

        In Case No. 50934, the judgment form for Count 1 shows that the trial court ordered
a twelve-year sentence to be served consecutively to “Case No. 49900 previously imposed
by Knox County Criminal Court.” On the judgment form for Count 2, the trial court ordered
that an eleven-year sentence be served consecutively to the “[first] count of th[e] indictment”;
and on Count 4, the court ordered that a two-year sentence be served consecutively to the
“[second] count of th[e] indictment.” Thus, the Petitioner received a total effective sentence
of twenty-five years in Case No. 50934, to be served consecutively to the forty-five-year
sentence already imposed in Case No. 49900. The record before us does not contain
judgment forms for Case Nos. 50928, 50929, or 50932.

       On January 8, 1999, on direct appeal in Case No. 49900, we affirmed the Petitioner’s
conviction and sentence on Count 4 for especially aggravated burglary, but we reversed the
conviction on Count 5 for attempted first degree murder. State v. Grover Donnell Cowart,
No. 03C01-9512-CR-00402, 1999 WL 5174 (Tenn. Crim. App. Jan. 8, 1999), perm. app.
denied (Tenn. June 28, 1999) (“Cowart I”). Furthermore, this court concluded that the trial
court had failed to make adequate findings regarding the imposition of a consecutive
sentence in Count 5. Id. at *30. Thus, we concluded that if the State chose to re-prosecute
the charge of attempted first degree murder in Count 5, the trial court could impose a
consecutive sentence only after making appropriate findings. Id. This court’s opinion did
not disturb the conviction or sentence on Count 4. On September 9, 2000, the State nolle
prosequied the attempted first degree murder charge, leaving only the twenty-five-year
sentence remaining in Count 4 in Case No. 49900.

       On July 27, 2010, the Petitioner filed a petition for writ of habeas corpus. This court
affirmed the habeas corpus court’s summary dismissal of that petition. Grover D. Cowart
v. David Sexton, No. E2011-00774-CCA-R3-HC, 2011 WL 3896942 (Tenn. Crim. App.
Sept. 6, 2011), perm. app. denied (Tenn. Dec. 14, 2011) (“Cowart II”). We summarized the
Petitioner’s argument in that petition as follows:


1
 With respect to Count 4, the trial court entered an amended judgment on October 18, 1995, correcting the
burglary conviction’s designation to a Class E Felony.

                                                  -2-
        [In his petition,] he asserted that our court’s remand of case number 49900 for
        a new trial for the attempted first degree murder count and for findings in
        support of consecutive sentencing meant that both counts of the indictment
        were “pending final disposition” at the time he was sentenced in case number
        50934. According to the [P]etitioner’s reasoning, this had the effect of
        “rearranging the order of the sentencing courts,” thereby depriving the court
        in case number 50934 of “authority to require the [P]etitioner to serve the
        [effective] twenty-five-year sentence in [that case] consecutively with the
        twenty-five-year sentence in [case number] 49900.”

Id. at *1.

       In Cowart II, we noted that the Petitioner misunderstood the effect of this court’s
holding on direct appeal because “our order on remand did not affect the [P]etitioner’s
especially aggravated robbery conviction or the twenty-five-year sentence he received for
that conviction.” Id. at *2. We concluded, “There is, therefore, nothing unlawful in the trial
court’s ordering that the [P]etitioner serve his sentence for aggravated robbery in case
number 50934 consecutively to the twenty-five-year sentence that remained in case number
49900.” Id.

       On September 18, 2013, the Petitioner filed a “Motion to Correct Illegal Sentence
And/Or For Habeas Corpus Relief” in the Knox County Criminal Court.2 That court entered
an order on December 4, 2013, summarily dismissing the Petitioner’s writ of habeas corpus,
finding that “all the[] issues ha[d] been previously litigated.” The Petitioner filed his notice
of appeal on January 22, 2014, nineteen days beyond the thirty-day limit for filing a notice
of appeal. On May 16, 2014, this court entered an order waiving the timely filing of the
notice of appeal for good cause shown.

                                               ANALYSIS

       On appeal, the Petitioner seeks habeas corpus relief, contending that the judgments
of conviction in Case No. 50934 are void, that the judgment of conviction in Count 1 of Case
No. 50934 is too “indefinite and ambiguous” to run consecutively to his conviction in Case


2
 The Petitioner’s motion states that, in addition to habeas corpus relief, he is seeking relief under Tennessee
Rule of Criminal Procedure 36.1, which allows for the correction of an illegal sentence upon motion of either
the defendant or the State. However, the Petitioner has failed to make any argument that his sentences were
imposed in contravention of any statute or were otherwise illegally imposed. As we understand the
Petitioner’s arguments on appeal, he argues that the judgments themselves are void and that his sentences
have expired, and we will therefore analyze his arguments in accordance with habeas corpus principles.

                                                     -3-
No. 49900, that the judgments of conviction in Counts 2 and 3 in Case No. 50934 are too
“indefinite, uncertain, and ambiguous” to run consecutively to Count 4 in Case No. 49900,
and that the sentences in Case No. 50934 are expired. The State responds that the
Petitioner’s judgments are facially valid and that he is not otherwise entitled to habeas corpus
relief. We agree with the State.

        Under Tennessee law, the “grounds upon which habeas corpus relief may be granted
are very narrow.” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). The writ will issue only
where the petitioner has established: (1) a lack of jurisdiction for the order of confinement
on the face of the judgment or in the record on which the judgment was rendered; or (2) that
he is otherwise entitled to immediate release because of the expiration of his sentence. See
State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000); Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993). The purpose of the habeas corpus petition is to contest a void, not merely a
voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968).
A void, as opposed to a voidable, judgment is “one that is facially invalid because the court
did not have the statutory authority to render such judgment.” See Summers v. State, 212
S.W.3d 251, 256 (Tenn. 2007). A petitioner bears the burden of establishing a void judgment
or illegal confinement by a preponderance of the evidence. See Wyatt v. State, 24 S.W.3d
319, 322 (Tenn. 2000).

        Procedurally, we note that the failure to file a petition for a writ of habeas corpus in
the county of incarceration, absent a sufficient reason for not doing so, is a proper basis for
the dismissal of the petition. Tenn. Code. Ann § 29-21-105. “However, if a petition does
state a reason explaining why it was filed in a court other than the one nearest the petitioner,
the petition may be dismissed pursuant to this section only if the stated reason is
insufficient.” Davis v. State, 261 S.W.3d 16, 21 (Tenn. Crim. App. 2008). In Davis, the
court concluded that “the fact that the convicting court possesses relevant records and retains
the authority to correct an illegal sentence at anytime is a sufficient reason under Tennessee
Code Annotated section 29-21-105 for the petitioner to file in the convicting court rather than
the court closest in point of distance.” Id. at 22. Here, the Petitioner cited to Davis in his
brief and explained that he filed his petition in the Knox County Criminal Court because the
trial court “possesses the judgments and records in case numbers 49900 and 50934[,] . . . has
personal knowledge of . . . both cases[,] and was in the best position to adjudicate the issues
raised by this appeal.” Accordingly, we conclude that the Petitioner provided a sufficient
reason to file his documents in the convicting court, as opposed to the court in the county of
his incarceration.

       Initially, the State asks this court to dismiss the Petitioner’s appeal as untimely. As
we have previously mentioned, this court entered an order on May 16, 2014, waiving the
timely filing of the notice of appeal for good cause shown. The State’s request to dismiss

                                              -4-
this appeal as untimely is not supported by the record and is without merit.

       The Petitioner first contends that the judgments of conviction for Counts 1, 2, and 4
in Case No. 50934 are void because they failed to “fully identify the convictions and
sentences in [Case Nos.] 50928, 50929, and 50923,” which were a part of the same guilty
plea. The State responds that the judgments are facially valid and were not required to
reference other case numbers.

        The record shows that the Petitioner entered a guilty plea on August 1, 1995, in Case
Nos. 50934 (Counts 1, 2, and 4), 50928, 50929, and 50932. Further, the guilty plea gave the
trial court discretion to impose an appropriate sentence. Also on August 1, 1995, the trial
court entered judgment forms for Counts 1, 2, and 4 in Case No. 50934. The judgment forms
make no mention of Case Nos. 50928, 50929, or 50932.

       From the record before us, we cannot say whether the judgment forms in Case Nos.
50928, 50292, and 50923 do in fact exist and were not included in the record, or, instead,
whether no judgments were ever entered in those cases. It is incumbent upon the Petitioner
in a habeas corpus action to prove entitlement to relief. See Summers, 212 S.W.3d at 260.
There is a conclusive presumption that a judgment is valid in all respects and “such matters
[complained of in the habeas corpus petition] are foreclosed by that judgment, in the absence
of anything upon the face of the record to impeach the judgment.” Id. (quoting State ex rel.
Kuntz v. Bomar, 381 S.W.2d 290, 291-92 (Tenn. 1964). After reviewing the three judgments
of conviction entered in Case No. 50934 and the record as a whole, we cannot conclude that
the judgments are void on their face simply because they fail to reference the other cases
included in the guilty plea. Accordingly, the Petitioner is not entitled to relief on this issue.

        Next, the Petitioner argues that the judgment of conviction in Count 1 of Case 50934
is too “indefinite and ambiguous” to run consecutively to Count 4 in Case 49900 because it
fails to include the date of the prior conviction and the specific count and terms of years
imposed in Case No. 49900. The State responds that these details are not required on the
judgments in order for them to be facially valid.

        Tennessee Rule of Criminal Procedure 32(c) states that when a defendant pleads
guilty and the defendant has additional sentences not yet fully served, “the court shall recite
this fact in the judgment setting sentence, and the sentence imposed is deemed to be
concurrent with the prior sentence or sentences, unless it affirmatively appears that the new
sentence being imposed is to be served consecutively to the prior sentence or sentences.”
(Emphasis added). A review of the judgment form for Count 1 in Case No. 50934 shows that
in the “[c]onsecutive to” box, the trial court wrote “Case No. 49900 previously imposed by
Knox County Criminal Court.” The Petitioner has not cited to any authority that would

                                               -5-
require the date of the prior conviction or specific count and term of years imposed to also
be stated. Therefore, we find no defect on the face of the judgment, and the Petitioner’s claim
is without merit.

        The Petitioner further contends that, assuming that Count 1 of Case No. 50934 is
definite and certain on its face, Counts 2 and 4 of Case No. 50934 are too “indefinite,
uncertain, and ambiguous” such that they cannot run consecutively to Case No. 49900. The
State responds that, as is indicated by the judgment forms, Counts 2 and 4 of Case No. 50934
were not intended to run consecutively to Case No. 49900, and thus, there is no defect in the
judgments.

        As is clearly indicated by the judgment forms in Case No. 50934, Count 2 is ordered
to run consecutively to Count 1; Count 4 is ordered to run consecutively to Count 2. Because
Count 1 was ordered to be served consecutively to Case No. 49900, the total effect of the
judgments in Case No. 50934 is a twenty-five-year sentence that runs consecutively to the
twenty-five-year sentence imposed in Case No. 49900. We discern no ambiguity in the trial
court’s imposition of consecutive sentences, the judgments are valid on their fact, and the
Petitioner’s argument is thus without merit.

        Finally, the Petitioner contends that his sentences in Case No. 50934 have expired.
Essentially, the Petitioner argues that Cowart I had the effect of invalidating the “manner of
service component” of his sentence in Case No. 49900, and, thus, the trial court could not
properly order his sentence in Case No. 50934 to run consecutively to Case No. 49900.
Based on this reasoning, the Petitioner concludes that his sentence in Case No. 50934 began
to run on August 1, 1995, and has expired. The State responds that the Petitioner’s demand
for relief would be better addressed under the Tennessee Administrative Procedures Act,
rather than in a habeas proceeding. The State further responds that in Cowart I this court did
not invalidate his twenty-five-year sentence imposed on Count 4 of Case No. 49900. Finally,
the State points out that even if this court were to accept the Petitioner’s argument that his
twenty-five-year sentence in Case No. 50934 began to run in 1995, he has only been
incarcerated on those charges for nineteen years and is, therefore, not entitled to habeas
relief.

        We conclude that this issue has been previously litigated. Although the Petitioner
asserts that this issue is distinct from the one already decided by this court in Cowart II, we
discern no difference between the substance of the previously litigated issue and the
Petitioner’s current argument. As we have previously held, “[t]here is . . . nothing unlawful
in the trial court’s ordering that the [P]etitioner serve his sentence for aggravated robbery in
case number 50934 consecutively to the twenty-five-year sentence that remained in case
number 49900.” Cowart II, 2011 WL 3896942, at *2. A petitioner may not use habeas

                                              -6-
proceedings as a means to raise and relitigate issues previously ruled upon. Gant v. State,
507 S.W.2d 133, 137 (Tenn. Crim. App. 1973), cert. denied, (Tenn. 1974). Because we
conclude that this issue has been previously litigated, the Petitioner is not entitled to further
review of this issue.

                                       CONCLUSION

       Based upon the foregoing and the record as a whole, the judgment of the habeas
corpus court is affirmed.




                                                     _________________________________

                                                     D. KELLY THOMAS, JR., JUDGE




                                               -7-